Title: From John Adams to Catherine Farnham Hay, 22 March 1825
From: Adams, John
To: Hay, Catherine Farnham



Dear Madam
Quincy 22 March 1825

I recollect with great satisfaction the many pleasant days, that in time of my departed Consort, we passed together in France, in England, and in America. And I now receive with peculiar pleasure your kind congratulations on a late event, which I devoutly pray may be propitious to this great and growing Country. Though I am every day awaiting my Summons, I should be very happy to see you here, as long as I live, if you can afford me a visit—
I am Madam your sincere friend / and humble Servant
John Adams
P.S. Miss Smith presents her kind regards to Mrs. Hay

